

113 HR 3524 IH: Economic Recovery On-the-Job Training Act of 2013
U.S. House of Representatives
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3524IN THE HOUSE OF REPRESENTATIVESNovember 18, 2013Mr. McKinley (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Investment Act of 1998 to provide grants to States for on-the-job training programs for adults in economically disadvantaged areas.1.Short titleThis Act may be cited as the Economic Recovery On-the-Job Training Act of 2013.2.On-the-job Training for Economically Disadvantaged Areas(a)Amendment to the Workforce Investment Act of 1998The Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is amended by inserting after section 173A (29 U.S.C. 2918a) the following:173B.On-the-job Training For Economically and Extremely Economically Disadvantaged Areas(a)DefinitionsAs used in this section—(1)the term economically disadvantaged area means an area for which there is a single 5-digit postal zip code, and which includes any portion of a census tract in which the median annual household income is less than $40,000 per year;(2)the term extremely economically disadvantaged area means any area which there is a single 5-digit postal zip code, and includes any portion of a census tract in which the median household income is less than $32,000 per year; and(3)the term median household income means the median annual household income as determined by the 2010 census and as updated by the American Community Survey of the Bureau of the Census.(b)Grants(1)In generalFrom the amounts made available under subsection (h), and subject to paragraph (2) and subsection (d), the Secretary shall make grants, on a discretionary basis, to State and local boards, for adult on-the-job training, or dislocated worker on-the-job training, carried out under section 134 and for State and local board functions described in subsection (f) within economically disadvantaged areas and extremely economically disadvantaged areas.(2)Extremely economically disadvantaged areasIn making grants under this subsection for a fiscal year, the Secretary shall ensure that of the amount made available under subsection (h) for such fiscal year, the Secretary uses 25 percent more of such funds to make grants to State and local boards located within extremely economically disadvantaged areas than to such boards located within economically disadvantaged areas.(c)ApplicationTo be eligible to receive a grant under subsection (b), a State or a local board shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. In preparing such an application for a grant under subsection (b), a local board shall consult with the corresponding State.(d)Reimbursement of Wage RatesNotwithstanding the limitation in section 101(31)(B), in making the grants described in subsection (b), the Secretary may allow for higher levels of reimbursement of wage rates the Secretary determines are appropriate based on factors such as—(1)employer size, in order to facilitate the participation of small- and medium-sized employers;(2)target populations, in order to enhance job creation for persons with barriers to employment; and(3)the number of employees that will participate in the on-the-job training, the wage and benefit levels of the employees (before the training and anticipated on completion of the training), the relationship of the training to the competitiveness of the employer and employees, and the existence of other employer-provided training and advancement opportunities.(e)Administration by SecretaryThe Secretary may use an amount that is not more than 1 percent of the funds made available under subsection (h) for the administration, management, and oversight of the programs, activities, and grants, funded under subsection (b), including the evaluation of, and dissemination of information on lessons learned through, the use of such funds.(f)State Oversight and MonitoringA local board that receives a grant under subsection (b) and is located in a State, shall provide not less than 5 percent of the grant funds to the State for State functions described in sections 136(f), 184, and 185.(g)Rule of ConstructionNothing in this section shall be construed to affect the manner in which subtitle B is implemented, for activities funded through amounts appropriated under section 137.(h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2014 and each subsequent fiscal year.(i)Areas not within Census TractsIn the case of an area which is not tracted for population census tracts, the equivalent county divisions (as defined by the Bureau of the Census for purposes of defining poverty areas) shall be used for purposes of determining median annual household income..(b)Table of contents amendmentThe table of contents in section 1(b) of the Workforce Investment Act of 1998 (20 U.S.C. 9201 note) is amended by inserting after the item relating to section 173A the following new item:Sec. 173B. On-the-job training for economically and extremely economically disadvantaged areas..